DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gate extending along the second direction" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this is interpreted to read "the gate electrode extending along the second direction".
Also claim 1 recites the limitation "a first side of the gate electrode structure" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this is interpreted to read "a first side of the gate 
Claims 2-6 and 35-36 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroz (US PGPub 2016/0087099).
Regarding claim 1, Moroz discloses in Figs. 2-11, a fin (9, para. [0085]) extending along a first direction over a substrate (60, para. [0099]); 
a gate structure (20/21,22/23,28; Fig. 11, para. [0109] & [0113]) extending in a second direction overlying the fin, 
wherein the gate structure comprises: 
a gate dielectric layer (21/22, Fig. 11, para. [0113]) overlying the fin; 
a gate electrode (28, Fig. 11, para. [0113]) overlying the gate dielectric layer; and 
insulating gate sidewalls (22/23, Fig. 11, para. [0109]) on opposing lateral surfaces of the gate electrode extending along the second direction, 
wherein a portion of the fin under the gate structure is a channel region (para. [0093] & [0107]); 
a first source/drain region (25, para. [0113]) in the fin in a first region adjacent a first side of the gate structure; 
a second source/drain region (26, Fig. 10) in the fin in a second region adjacent a second side of the gate structure opposing the first side of the gate structure, 
a stressor layer (64, para. [0097-0099]:  SiGeSn layer provides tensile stress for n-type Ge 68 transistor channel layer and provides compressive stress for p-type GeSn 66 channel layer) between the channel region and the substrate,  
wherein the stressor layer extends along the channel region in the first direction, and between the first source/drain region and the second source/drain region along the first direction (Figs. 4 & 5, para. [0097-0100], channel epitaxy 66 & 68 are grown over stressor 64 before etching into fins; Figs. 2 & 10, para. [0094] & [0109]:  fin etched below stressor/channel heterojunction such that regrown sources and drains extend to STI surface a distance r below the stressor/epitaxy heterojunction in Fig. 2); and
wherein the stressor layer comprises SiGeSn (64, para. [0099]) containing about 1019 atoms cm-3 or less of a dopant (para. [0091]:  undoped); and 
a strain relaxed buffer layer (62, para. [0099]) between the stressor layer and the substrate (60).
Regarding claim 2, Moroz therein discloses that the stressor layer comprises undoped SiGeSn (64, para. [0091] & [0099]).
Regarding claim 3, Moroz therein discloses that the channel region comprises Ge or GeSn (para. [0099]).
Regarding claim 4, Moroz further discloses that the first and second source/drain regions comprise SiGe (para. [0111]:  NMOS).
Regarding claim 6, Moroz therein discloses that the strain relaxed buffer layer comprises Ge (62, para. [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroz as in claim 1 above, and further in view of Toh (US PGPub 2012/0171832).
Regarding claim 5, Moroz appears not to explicitly disclose that the first source/drain region and the second source/drain region comprise a dopant at a concentration of greater than 1020 atoms cm-3.  There is no evidence showing the criticality of the claimed dopant concentration.
The semiconductor art well recognized that source/drain dopant concentration controls parameters critical for device performance, including sheet and contact resistance.  See, e.g. Toh, which discloses in para. [0034] heavily doped source/drain regions doped to 1020 atoms cm-3  for low sheet and contact resistance.  Source/drain dopant concentration is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum source/drain dopant concentration.
Claims 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz (US PGPub 2016/0087099) in view of Chui (US PGPub 2008/0237572).
Regarding claim 21, Moroz discloses in Figs. 2-11, a fin (9, para. [0085]) extending along a first direction over a substrate (60, para. [0099]); 
a gate structure (20/21,22/23,28; Fig. 11, para. [0109] & [0113]) extending in a second direction overlying the fin, 
wherein the gate structure comprises: 
a gate dielectric layer (21/22, Fig. 11, para. [0113]) overlying the fin; and 
a gate electrode (28, Fig. 11, para. [0113]) overlying the gate dielectric layer; 
wherein a portion of the fin under the gate structure is a channel region (para. [0093] & [0107]); 
a first source/drain region (25, para. [0113]) in the fin in a first region adjacent a first side of the gate structure; 
a second source/drain region (26, Fig. 10) in the fin in a second region adjacent a second side of the gate structure opposing the first side of the gate structure, 
a stressor layer (64, para. [0097-0099]:  SiGeSn layer provides tensile stress for n-type Ge 68 transistor channel layer and provides compressive stress for p-type GeSn 66 channel layer) between the channel region and the substrate, 
wherein the stressor layer extends along the channel region in the first direction, and between the first source/drain region and the second source/drain region along the first direction (Figs. 4 & 5, para. [0097-0100], channel epitaxy 66 & 68 are grown over stressor 64 before etching into fins; Figs. 2 & 10, para. [0094] & [0109]:  fin etched below stressor/channel heterojunction such that regrown sources and drains extend to STI surface a distance r below the stressor/epitaxy heterojunction in Fig. 2); and 
(Figs. 2 & 10, para. [0094] & [0109]:  fin etched below stressor/channel heterojunction); 
wherein the stressor layer comprises SiGeSn (64, para. [0099]) containing about 1019 atoms cm-3 or less of a dopant (para. [0091]:  undoped), and 
wherein the stressor layer is below the gate dielectric layer.
Moroz further discloses a buffer layer (62, para. [0099]) between the substrate (60) and the stressor layer (64).
Moroz appears not to explicitly disclose that the buffer layer is a SiGe layer between the stressor layer and the substrate, wherein a germanium concentration of the SiGe layer increases from 30 atomic% at a bottom of the SiGe layer to 70 atomic% at a top of the SiGe layer.  There is no evidence showing the criticality of the claimed Ge concentration. 
Chui discloses in Fig. 1 and para. [0008-0009] a SiGe(Sn) buffer layer (34) graded from the Si substrate (30) with increasing Ge concentration up to approximately 80% Ge to provide a defect-free crystal for growth of subsequent crystalline SiGe device layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graded Ge content SiGe(Sn) buffer layer of Chui in Moroz to provide a defect-free template for forming the crystalline SiGeSn layer and subsequent device layers.  Chui therein establishes the Ge content in the graded buffer layer as a result effective parameter.  In so doing, the buffer layer is a SiGe layer between the stressor layer and the substrate, wherein a germanium concentration of the SiGe layer increases from 30 atomic% at a bottom of the SiGe layer to 70 atomic% at a top of the SiGe layer.
Regarding claim 22, Moroz therein discloses that the stressor layer comprises undoped SiGeSn (64, para. [0091] & [0099]).
Regarding claim 23, Moroz therein discloses that the channel region comprises Ge or GeSn (para. [0099]).
Regarding claim 24, Moroz further discloses that the first and second source/drain regions comprise SiGe (para. [0111]:  NMOS).
Regarding claim 26, Moroz as combined therein discloses that the SiGe layer further comprises Sn (Chui, para. [0009]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz in view of Chui, and further in view of Toh (US PGPub 2012/0171832).
Regarding claim 25, Moroz as combined appears not to explicitly disclose that the first source/drain region and the second source/drain region comprise a dopant at a concentration of greater than 1020 atoms cm-3.  There is no evidence showing the criticality of the claimed dopant concentration.
The semiconductor art well recognized that source/drain dopant concentration controls parameters critical for device performance, including sheet and contact resistance.  See, e.g. Toh, which discloses in para. [0034] heavily doped source/drain regions doped to 1020 atoms cm-3  for low sheet and contact resistance.  Source/drain dopant concentration is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum source/drain dopant concentration.
Claims 27-28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz (US PGPub 2016/0087099) in view of Toh (US PGPub 2012/0171832).
Regarding claim 27, Moroz discloses in Figs. 2-11, a p-type field effect transistor (PFET) (72, Fig. 5, para. [0100]) and an n-type field effect transistor (NFET) (70, Fig. 5, para. [0100]) formed on a semiconductor substrate (60, para. [0099]), 
the PFET and the NFET each comprise: 
a fin (9, para. [0085]) extending along a first direction over the semiconductor substrate; 
a high-k dielectric layer (20/21, Fig. 11, para. [0113]) overlying the fin extending along a second direction; and 
a metal layer (28, Fig. 11, para. [0113]) overlying the high-k dielectric layer; 
wherein a portion of the fin under the high-k dielectric layer is a channel region (para. [0093] & [0107]); 
a pair of source/drain regions (25/26, para. [0113]) adjacent the metal layer on opposing sides of the channel region, 
wherein the pair of source/drain regions of the NFET comprise SiGe (para. [0111]); 
a stressor layer (64, para. [0097-0099]:  SiGeSn layer provides tensile stress for n-type Ge 68 transistor channel layer and provides compressive stress for p-type GeSn 66 channel layer) below the channel region, 
wherein the stressor layer extends along the channel region in the first direction, and between the pair of source/drain regions along the first direction (Figs. 4 & 5, para. [0097-0100], channel epitaxy 66 & 68 are grown over stressor 64 before etching into fins; Figs. 2 & 10, para. [0094] & [0109]:  fin etched below stressor/channel heterojunction such that regrown sources and drains extend to STI surface a distance r below the stressor/epitaxy heterojunction in Fig. 2); and 
wherein the stressor layer comprises SiGeSn (64, para. [0099]) containing about 1019 atoms cm-3 or less of a dopant (para. [0091]:  undoped); and 
a strain relaxed buffer layer (62, para. [0099]) between the stressor layer and the semiconductor substrate, 
wherein the PFET and NFET are spaced apart from each other with an insulating layer (16/17, Fig. 5, para. [0100]) therebetween.  
Moroz further discloses that the SiGeSn stressor layer composition expands the design space by allowing for adjustment of the bandgap and the lattice constant to provide appropriate stress and carrier confinement to a choice of channel materials such that tensile stress is applied to n-type devices and compressive stress is applied to p-type devices for enhanced carrier motilities (para. [0086] & [0097-0098]).
Moroz appears not to explicitly disclose that the NFET source/drain region consists essentially of the SiGe and a first dopant, and the PFET source/drain region consists essentially of Ge and a second dopant.
Toh discloses in Fig. 6a-b and para. [0034] & [0081] that source/drain materials consist essentially of an appropriate lattice constant material and a dopant for conductivity (dopant type) and strain (lattice constant).  In particular, for lattice material for NFETS consists of SiGe, and lattice material for PFETS consists of Ge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SiGe source/drain stressor material with an n-type dopant for NFET source/drains, and to use Ge source/drain stressor material with a p-type dopant for PFET source/drains, in Moroz as combined, to provide appropriate conductivity and stress.  In so doing, the NFET source/drain region consists essentially of the SiGe and a first dopant, and the PFET source/drain region consists essentially of Ge and a second dopant.
Regarding claim 28, Moroz as combined appears not to explicitly disclose that a concentration of the first dopant or the second dopant is greater than 1020 atoms cm-3.  There is no evidence showing the criticality of the claimed dopant concentration.
The semiconductor art well recognized that source/drain dopant concentration controls parameters critical for device performance, including sheet and contact resistance.  See, e.g. Toh, which discloses in para. [0034] heavily doped source/drain regions doped to 1020 atoms cm-3  for low sheet and contact resistance.  Source/drain dopant concentration is therefore an art recognized result affecting parameter.
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum source/drain dopant concentration.
Regarding claim 32, Moroz further discloses source/drain contacts (30/31, para. [0113]) disposed over the source/drain regions.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz  in view of Toh, as evidenced by Gupta ("Towards High Mobility GeSn Channel nMOSFETs:  Improved Surface Passivation Using Novel Ozone Oxidation Method, IEDM12-375, 2012, pp. 16.2.1-4).
Regarding claim 30, Moroz further discloses a passivation layer disposed between the channel region and the high-k dielectric layer (Moroz, para. [0088]:  multiple monolayers of silicon oxide in the gate dielectric; see Gupta, Introduction and top of col. 1, p. 16.2.2, whereby oxide passivation between the GeSn channel and the high-k dielectric passivates interfacial trap layers to improve mobility.)
Regarding claim 31, Moroz further discloses that the passivation layer is disposed between the pair of source/drain regions.
Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz , as evidenced by Gupta ("Towards High Mobility GeSn Channel nMOSFETs:  Improved Surface Passivation Using Novel Ozone Oxidation Method, IEDM12-375, 2012, pp. 16.2.1-4).
Regarding claim 35, Moroz further discloses a passivation layer disposed between the channel region and the gate dielectric layer (Moroz, para. [0088]:  multiple monolayers of silicon oxide in the gate dielectric; see Gupta, Introduction and top of col. 1, p. 16.2.2, whereby oxide passivation between the GeSn channel and the high-k dielectric passivates interfacial trap layers to improve mobility.)
Regarding claim 36, Moroz further discloses that the passivation layer is disposed between the first source/drain region and the second source/drain region.
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moroz in view of Chui, as evidenced by Gupta ("Towards High Mobility GeSn Channel nMOSFETs:  Improved Surface Passivation Using Novel Ozone Oxidation Method, IEDM12-375, 2012, pp. 16.2.1-4).
Regarding claim 35, Moroz further discloses a passivation layer disposed between the channel region and the gate dielectric layer (Moroz, para. [0088]:  multiple monolayers of silicon oxide in the gate dielectric; see Gupta, Introduction and top of col. 1, p. 16.2.2, whereby oxide passivation between the GeSn channel and the high-k dielectric passivates interfacial trap layers to improve mobility.)

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 12 of the remarks with regard to claims 1, 21 and 27, that ‘…the Office Action considers the portion of the fin support 12 along distance r in FIG. 2 to correspond to “between the first source/drain region and the second source/drain region.” However, as shown in Moroz et al. FIGS. 2 and 10, this portion of the fin support 12 is not between the first source/drain region and the second source/drain region, rather it is between two portions of either the first source/drain region 25 or between two portions of the second source/drain region 25. Furthermore, as shown in FIGS. 2 and 10 of Moroz et al., the portion of the fin support 12 between the two regions of the source/drain region 25 is between the two regions along the corresponding second direction, not the claimed first direction. In other words, the portion of the fin support shown in Moroz et al. FIG. 2 is across the width of the fin support (the second direction), not along the length of the fin (the first direction).’
The argument is not persuasive.  As shown in Figs. 4 & 5 and para. [0097-0100], channel epitaxy 66 & 68 are grown over stressor 64 before etching into fins; Figs. 2 & 10.  Subsequently, as described in para. [0094] & [0109], the fins are etched below the stressor/channel heterojunction such that regrown sources and drains extend to STI surface a distance “r” below the stressor/epitaxy heterojunction shown in Fig. 2. Thus, the stressor layer 64 extends underneath the channel region between the source drain regions as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891